Title: From Thomas Jefferson to James Fenner, 10 December 1807
From: Jefferson, Thomas
To: Fenner, James


                        
                            Sir
                            
                            Washington Dec. 10. 07
                        
                        Early in the present year I recieved from the General assembly of Rhode island an Address, to which, on
                            public considerations it was thought advisable to defer the answer for some time. Will you be so good as to permit me to
                            avail myself of your relations with that honorable body to transmit to them the answer now inclosed? I tender to yourself
                            at the same time the assurances of my high respect and esteem.
                        
                            Th: Jefferson
                            
                        
                    